Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 1 of 20

U.S. pistRe? c
ICT
DISTRICT OF COL OR ADO

2ISKAR 22 PHI2: 96

IN THE UNITED STATES DISTRICT COURT"? 26¥ 2 COLWELE
FOR THE DISTRICT OF COLORADO nhs

Civil Action No. 17-cv-1152-RBJ-MEH —
BENJAMIN S. CARSON, Secretary of Housing and Urban Development,
Plaintiff,

BEP. CLK:

 

BY

Vv.

WILLIAM J. GOLZ
Defendant.

 

OBJECTION TO ECF 156 AS VOID FOR LACK OF JURISDICTION

 

I. INTRODUCTION

Where a court “act[s] without authority,. its judgments and orders are
regarded as nullities. They are not voidable, but.simply void; and form no bar to a
recovery sought, even prior to a reversal, in opposition to them. They constitute no
justification; and all persons concerned in executing such judgments or sentences,
are considered, in law, as trespassers.” Elliott et al. v. Peirsol et al., 26 U.S. 328, 340
(1828).

The Court, in Steel Co. v. Citizens for Better Environment, 523 U.S. 83
(1998), citing to its earlier decision, noted: “Without jurisdiction the court cannot
proceed at all in any cause. Jurisdiction is power to declare the law, and when it
ceases to exist, the only function remaining to the court is that of announcing the
fact and dismissing the cause.’ Ex parte McCardle, 7 Wall. 506, 514 (1869).” Steel

Co., 523 U.S., at 94.- Quoting from another of its venerable precedents, the Steel Co.
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 2 of 20

Court noted that, “[t]he requirement that jurisdiction be established as a threshold
matter ‘'spring[s] from the nature and limits of the judicial power of the United
States’ and is ‘inflexible and without exception.' Mansfield, C. L.M.R. Co. v. Swan,
111 U.S. 379, 382 (1884).” Steel Co., 523 U.S., at 94-95.

Once probate has been closed, absent the reopening of probate, courts
have no jurisdiction to maintain a cause of any kind against an estate. This was ad-
dressed in Jenkins v. Estate of Thomas, 800 P.2d 1358, 13859 (Colo. App. 1990),
which quoted two of the Colorado Supreme Court's decisions: “in People in Interest
of R.D.S., 183 Colo. 89, 514 P.2d 772 (1973): 'A party is more than one named ona
petition or complaint. To be a true party, that person must be competent to sue,
have the right to control the proceedings, to defend, to adduce and cross-examine
witnesses, and to appeal in his own right.” Then, quoting from Barker v. District
Court, 199 Colo. 416, 609 P.2d 628 (1980):

Thus, actions may be. brought only by legal entities
and against legal entities. There must be some as-
certainable persons, natural or artificial, to whom
judgments are awarded and against whom they
may be enforced.

As discussed below, the Estate of Verna Mae Golz ceased to exist as a
legal entity when probate was closed on May 2, 2018.

I. STATEMENT OF FACTS
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 3 of 20

(A) Probate was Closed yet Absent Jurisdiction the Judicial Offi-
cers Refused to Dismiss, and Continued Issuing Orders to, the
Estate

(i) April-23 to May-22, 2018: the Property was deeded to De-
fendant, probate was closed, and the Court refused to dis-
miss the Estate

Plaintiff's one and only prayer for relief is a claim of foreclosure on the
Second Note, ECF 31, Ex. 3, § 4(C), secured by the Second Deed of Trust, ECF 31,
Ex. 5, { 10, which include an identical clause: “Borrower shall have no personal lia-
bility for payment of the debt. Lender shall enforce the debt only through sale of
the Property.” Defendant was personal representative and sole heir of the Estate
whose only asset was the Property which was deeded to Defendant on April 23, |
2018. ECF 103, Ex. F. On April 25, 2018, Defendant noticed the Court that he “in-
tend[ed] to, close [p]robate by May 4, 2018” and moved “for the immediate dismissal
of the Estate as a party to this action.” ECF 103, at 11. On April 27, 2018, Magis-
trate Michael E. Hegarty, acting sua sponte, converted Defendant's motion to dis-
miss the Estate to a “Motion for Summary Judgment pursuant to Fed. R. Civ. P.
56.” ECF 105.

On May 7, 2018, Defendant provided notice that probate had been
closed, ECF 108, Ex. B, requested clarification of minute order ECF 105, and noted
that he had previously “moved the Court to Dismiss the Estate as a defendant as a
matter of law[.]” ECF 109, at 2. On May 8, the District Judge issued a memoran-

dum, ECF 111, referring ECF 109 to the Magistrate, whose minute order of even

3
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 4 of 20

date stated: “for summary judgment under Rule 56[, a]ll parties must be given a
reasonable opportunity to present all the material that is pertinent to the motion.”
ECF 112, at 2. On May 17, the Magistrate sua sponte issued a minute order noting
that he had converted Defendant's “Motion to Dismiss the Estate as a Defendant ...
into a Motion for Summary Judgment” and extending “the deadline for Plaintiff to
respond to Dr. Golz’ motion for summary judgment to May 24, 2018.” ECF 114 (em-
phasis in original omitted). The Court had no jurisdiction to issue orders on May 8
and May 17 nor to maintain its summary judgment action against the Estate.’

Deferidant's May-22, 2018 reply in support of his motion to dismiss the
estate noted that his “action as [p]ersonal [r]epresentative to distribute the Prop-
erty and close [p]robate did not infringe any rights that Plaintiff could have legiti-
mately enforced in this Court ... which lacks subject-matter jurisdiction to interfere
in the probating or administration of a will. See, e.g., Byers v. Mcauley, 149 U.S. 608
(1893); see also, e.g., Sutton v. English, 246 U.S. 199 (1918).” ECF 116, at 5. Defen-
dant's reply concluded with the statement: “Probate was closed, whereupon Defen-
dant respectfully requests that this Court dismiss the Estate as a defendant with-
out further delay.” ECF 116, at 7.

(ii) May 24, 2018: Plaintiff filed the Probate Docket acknowl-

edging that probate had been closed and the Estate was
extinguished

1 Subsequent to the date that the Court was noticed of the closing of probate, each new act
by Plaintiff or the judicial officers that purported to assert a claim against or authority
over the Estate constituted a separate material misrepresentation.

4
Case 1:17-cv-01152-RBJ-MEH Document 163 Filéd 03/22/19 USDC Colorado Page 5 of 20

On May 24, Plaintiff's counsel directed this Court's attention to Defen-
dant's Probate Closing Statement, Doc 108, Ex. B, and filed a copy of the Probate
Docket “in re Estate of Verna Mae Golz, PB2014-051759, Docket (Super. Ct. Mari-
copa Cnty., AZ) (attached hereto as Exhibit 1).” ECF 117,-at 3, 4 1. On this date, it
was absolutely clear to anyone who had completed law school—Plaintiff's counsel,
agency counsel, and both judicial officers, that the Court lacked jurisdiction: “a
threshold matter [that] 'spring[s] from the nature and limits of the judicial power of
the United States' and is ‘inflexible and without exception.’ Steel Co., 523 U.S. 94-
95. Therefore, “'the only function remaining to the [C]ourt [was] that of announcing
the fact and dismissing the cause.” Steel Co., 523 U.S. 94.

(B) Meredith Callan Attempts to Recruit Defendant at the Direc-

tion of Magistrate Hegarty who States “the Government is sim-

ply going to win this case because an estate can’t represent it-
self”

(i) December 18, 2018 to January 11, 2019: Ms. Callan's mes-
sages to defendant and statement that “I was contacted
by Judge Hegarty ... [yJou do need representation on the
Estate matter”

On December 18, 2018, Ms. Callan's phone number was logged as an

incoming facsimile on Defendant's home-telephone. See ECF 144, Ex. B, at 1-3.?

Defendant received an email and a letter from Ms. Callan, both dated December 19,
2018 with substantively identical text, both stating, in part:

2 ECF 144, Exhibit B, pages 1 and 2, are Annette T. Golz's declaration under penalty of

perjury pursuant to 28 U.S. Code § 1746 as to communications she received from Plain-

tiffs counsel, Magistrate Hegarty, Ms. Callan, and AB Court Reporting & Video.
5
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 6 of 20

Judge Hegarty recommended that I contact you re-
garding 17-CV-01152 as you are currently appear-
ing pro se but you would be best served having a
lawyer.

ECF 144, Ex. A, at 1-5.2 In a voice message recorded on Defendant's home-tele-
phone with a date and time-stamp of January 8, 2019, 10:49 a.m, Ms. Callan stated,
in pertinent part:

This is for William Golz.

My name is Meredith Callan, my phone number is 720-636-0696.
I’m an attorney in Denver. I’ve been trying to get a hold of you.

I sent you an email and a letter to your address in Arizona.

I was contacted by Judge Hegarty to assist you on your case.
You do need representation on the Estate matter.

ECF 144, Ex. B, at 4. Ms. Callan left another voice message on Defendant's home-
telephone on January 11, 2019 at 4:15 p.m. ECF 144, Ex. B, at 5.

(ii) At 4:55 p.m. on January 22, Magistrate Hegarty counter-
manded his prior order for the January-23 conference

In conformance with the Magistrate's January-16 order to “contact my
Chambers to obtain an alternate date[,]” ECF 135, on January 21 Defendant had a
request transmitted by overnight mail to the Clerk and by email to the Magistrate
and Plaintiff's counsel stating that Defendant “could not be available for a tele-
phone conference any earlier than February 4, 2019.” See ECF 146, at.3—4, § 1-4.

On January 22, the Magistrate sent an email time stamped 4:55 p.m. to Annette T.

3 ECF 144, Exhibit A, pages 1 and 2, are Defendant's declaration under penalty of perjury
pursuant to 28 U.S. Code § 1746 as to an email and letter received from Ms. Callan and
included as exhibits and as to other exhibits and notes received from Mrs. Gollz.

6
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 7 of 20

Golz countermanding his January-16 order that each party call the Magistrate's
Chambers and issuing the following order: “We need counsel for the plaintiff to call
William Golz at 480-816-5019 and then call chambers for the status conference.”
ECF 144, Ex. B, at 6.

(iii) Substantively relevant part the January-23 conference

When Plaintiff's counsel called at 10:27 a.m. on January 23, Mrs. Golz
was the only person at her home telephone, (480) 816-5019. ECF 146, Ex. A, at 1,
1. Plaintiff's counsel connected the call with the courtroom at which time Mrs. Golz
told the Magistrate:*

I received an email last night. My husband’s not
available and the email said that the assistant US
attorney was going to call this number ... I canceled
my work schedule today, I had inservices at the
hospital scheduled, so I could answer the phone, my
husband is not here, he’s not available, and I think
in his response that was sent, he explained that, so
I’m just trying to answer the phone because I got
the email saying they were going to call.

ECF 146, Ex. A, at 5, 96. After Mrs. Golz had said, “I’m just trying to answer the
phone because I got the email[,]” the Magistrate did not terminate the teleconfer-
ence but held a nine-minute meeting for his own purposes which he made abso-

lutely clear. “Ms[.] Golz,” the Magistrate stated:

4 As discussed below, the Magistrate's Courtroom Deputy Clerk purportedly did not record
the January-23 conference. Mrs. Golz has admissible evidence of that conference, and
the quotes are from a typed transcript of her notes, ECF 146, Ex. A, at 4—6, supported by
her declaration under penalty of perjury. ECF 146, Ex. A, at 1-3.

7
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 8 of 20

I actually have a lawyer here in the courtroom
who’s willing to represent your husband’s mother’s
estate. But she’s been unable to get a hold of your
husband. And, we’re trying to get him a lawyer so
he’s not in default. But it looks like the Govern-
ment is simply going to win this case because an es-
tate can’t represent itself. It has to be represented
by a lawyer and not by a natural person. We have
a lawyer who’s willing to do that but Mr Golz just
won’t communicate with anybody.

ECF 146, Ex. A, at 5, { 7. Asking Mrs. Golz if she had a “pencil and a piece of pa-
per[,]” the Magistrate painstakingly said:

OK, Meredith (spells out Meredith), Callan (spells
out Callan). 7206360696. With an email of
Meredith (spells Meredith) dot Callan, that’s (spells
Callan) dot e s q, which is short for esquire, at
gmail dot com.

In that same verbal passage,. Magistrate Hegarty reiterated that Defendant was
facing a loss to a default if he did not call Ms. Callan:

If Mr. Golz is interested in not defaulting and the
estate being able to litigate this case I would highly
recommend that he give [Ms. Callan] a call.

Magistrate Hegarty reiterated a third time:

I highly recommend that you pass that information
on to Mr. Golz, and have him contact that lawyer.

ECF 146, Ex. A, at 6.

(iv) The Magistrate's January-23 courtroom minutes/minute
order
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 9 of 20

The Magistrate's January-23 courtroom minutes/minute order stated:

The Court gave Mrs. Golz the contact information
for Meredith Callan, pro bono counsel contacted to
represent the Estate of Verna Mae Golz.

ECF 141.°

(v) The Clerk advises that Courtroom Deputy Molly Daven-
port did not record the January-23 conference

Defendant enclosed his January-23 and February-4, 2019 written re-
quests for the official audio-record in a February 9, 2019 letter to Jeffrey P. Colwell,
Clerk of the Court. See ECF 150, Ex. A. In a February-13, 2019 letter (attached
hereto as Exhibit A), Mr. Colwell replied to Defendant that, “(t]he recording equip-
ment was, available, but it was erroneously not started by” Courtroom Deputy Molly
Davenport.®

(C) The District Judge Prejudicially Denied a Hearing to Try Well-
Supported Factual Allegations of Fraud On The Court

On February 20, 2019, Defendant filed combined motions with the Dis-
trict Judge, ECF 150, for, inter alia: orders to Mr. Colwell to provide certain infor-

mation regarding the recording equipment and to have Ms. Davenport furnish a list

5 Magistrate Hegarty's proffer of Ms. Callan's services pro bono violated D.C.COLO.LCivR

15, Pro Bono Representation, ECF 144, Ex. C, at 2-7, which includes among its require-
ments safeguards to ensure that a judge does not have ex parte contact regarding a case
with any attorney.

6 Failure to make a record of a court proceeding is, at a minimum, a violation of 28 U.S.C §
753(b), which provides, in pertinent part: “Each session of the court and every other pro-
ceeding designated by rule or order of the court or by one of the judges shall be recorded
verbatim[.]” The Clerk has not provided the requested information for the FTR equip-
ment used in the courtroom, see ECF 150, Ex. A, at 2, which will be required at the re-
construction hearing to be held.

9
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 10 of 20
{.

of all persons present at the January-23 conference; a hearing to determine the na-
ture of Magistrate Hegarty's relationship with, and extent and substance of his ex
parte contacts with, Ms. Callan, and to provide for testimony and evidence on Mag-
istrate Hegarty's statements at the January-23 conference; and a stay in proceed-
ings until that hearing was completed. All facts and exhibits summarized above in
this document and: supported by Defendant's and Mrs. Golz's declarations were
available when:

(i) The District Judge's order stating “I found absolutely

nothing indicating any improper conduct by Magistrate
Judge Hegarty” is insupportable

In his order, ECF 155, the District Judge stated: “I reviewed the file
entries for the period December 18, 2018 to January 23, 2019. I found absolutely
nothing indicating any improper conduct by Magistrate Judge Hegarty.” ECF 155,
at 3, { 2.

As the Commentary for Canon 3A(4) of the Judicial Code of Conduct
(the “Code”) provides, in pertinent part:’

The restriction on ex parte communications con-
cerning a proceeding includes communications from
lawyers, law teachers, and others who are not par-
ticipants in the proceeding.

Magistrate Hegarty promulgated the above proscription in his Practice Standards

in Section II.B.2, which states:®

7 www.uscourts.gov/judges-judgeships/code-conduct-united-states-judges.

8 www.cod.uscourts.gov/Portals/0/Documents/Judges/MEH/MEH Practice Standards.pdf.
10
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 11 of 20

Ex parte communications with my Chambers are
not permitted, except for the purpose of discussing
settlement.

Canon 1 of the Code, providing that “[a] judge should maintain and en-
force high standards of conduct and should personally observe those standards” is
applicable to these facts as the complement to the Colorado Rules of Professional
Conduct (the “RPC”), wherein Comment [2] of Rule 3.5 provides, in relevant part:®

When a judge initiates a communication, the
lawyer must discontinue the communication if it
exceeds the judge's authority under the applicable
rule of judicial conduct.

Magistrate Hegarty was acting without jurisdiction and was not con-
ducting the business of the Court at the January-23 conference nor in his courtroom
minutes/minute order when he stated he had contacted “Meredith Callan, pro bono
counsel [ ] to represent the Estate of Verna Mae Golz.” Supra. The Magistrate's
duty to his Canon required him to recognize that, because the federal bench gave
him power, prestige, and influence in the legal community, a lawyer may fear dam-
age to their career if they broke off an improper communication from a judge. This
could be particularly difficult for a young attorney like Ms. Callan who had been li-
censed in California since 2011, in Colorado since 2017, and was admitted to the bar

of this Federal District Court in August 2018.

9 www.cobar.org/For-Members/Opinions-Rules-Statutes/Rules-of-Professional-Conduct/

Rule-35-Impartiality-and-Decorum-of-the-Tribunal.
11
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 12 of 20

The District Judge not only had a duty to intercede and terminate the
cause of action that had been maintained without jurisdiction since May 2018, but,
where facts are sufficient to a reasonable inference of violations of the Code or the

RPC:

A judge should take appropriate action upon learn-
ing of reliable evidence indicating the likelihood
that a judge’s conduct contravened this Code or a
lawyer violated applicable rules of professional con-
duct.

Pursuant to the above Canon, 3B(5), Judge Jackson became responsible for Magis-
trate Hegarty's material misrepresentations of law and improper ex parte contacts
with Ms. Callan when Defendant provided signed declarations attesting to the au-
thenticity of signed letters, emails, and other facts supporting those allegations. In
lieu of investigating:

(ii) The District Judge made obviously false defamatory ac-

cusations of criminal conduct by Mrs. Golz in an effort to
discredit facts submitted under penalty of perjury

In his order, the District Judge claimed that Defendant's:

wife — also a non-lawyer and not a party to the case
— attempted to represent him during that hearing.

ECF 155, at 3. This clearly worded accusation that Mrs. Golz committed the crime
of attempting to practice law without a license, see Colo. Rev. Stat. § 12-5-112 and
18 U.S.C. §13, denies the truth of statements Defendant entered into the record of

this proceeding supported by Mrs. Golz's declaration under penalty of perjury, that:
12
Casé 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 13 of 20

[M]y husband is not here, he’s not available, and I
think in his response that was sent, he explained
that, so I’m just trying to answer the phone because
I got the email saying they were going to call.

See § II(B)Gi), supra; ECF 146, Ex. A, 1-6.
In another factually insupportable and defamatory statement, the Dis-
trict Judge claimed:

Most importantly, however, I found that the source
of Dr. Golz’s ire was his speculation that the court
would award the plaintiff victory in the case be-
cause the estate could not represent itself.

ECF 155, at 3. Defendant has taught engineering, mathematics, and science from
the university to-middle school from which he learned to be patient even with those
of his students who habitually misrepresented the facts. The Judge's use of the
word ire although a falsehood is consistent with his other efforts including his at-
tempt to dismiss as “speculation”’ Mrs. Golz's attestation that Magistrate Hegarty
said:

[I]t looks like the Government is simply going to
win this case because an estate can’t represent it-
self. It has to be represented by a lawyer and not
by a natural person.

10 Speculation, “upon which neither court in nonjury case nor jurors in jury case may base
verdict, is the art of theorizing about a matter[,]” Black's Law Dictionary: 1255 (5th ed.
1979), does not describe Mrs. Golz's declaration accompanied by Defendant's request
that the Court set a hearing where Mrs. Golz's testimony can be heard and admissible
evidence entered in support thereof.

13
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 14 of 20

If Mr. Golz is interested in not defaulting and the
estate being able to litigate this case I would highly
recommend that he give [Ms. Callan] a call.

Supra. Whereas Magistrate Hegarty was acting without jurisdiction when he con-
tacted Ms. Callan, and when he made the above statements which constitute a ma-
terial misrepresentation of law, he was not carrying out the business of the Court.

(iii) The denial of a hearing blocked a trial of facts sufficient
to an allegation of fraud on the Court

There is no doubt that Defendant was the only person in this case that
did not know that the Court was violating its jurisdictional authority. The District
Judge, Plaintiff's counsel, and the agency's trial attorney all knew and violated
their respective ethical canons along with Magistrate Hegarty, who, beginning on
May 8, 2018 and, acting with Ms. Callan from December 18, 2018 to January 23,
2019, “sentiently set in motion some unconscionable scheme calculated to interfere
with the judicial system's ability impartially to adjudicate a matter by improperly
influencing the trier or unfairly hampering the presentation of the opposing party's
claim or defense.” Aoude v. Mobil Oil Corp., 892 F.2d 1115, 1118 (1st Cir. 1989) (ci-
tations omitted).

Ill. SUMMARY OF FACTS PERTINENT TO JURISDICTION

On April 27, 2018, Magistrate Hegarty converted Defendant's motion
to dismiss the Estate to a motion for summary judgment. On May 7, Defendant

filed the Probate Closing Statement and reminded the Court of its duty to dismiss

14
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 15 of 20

the “Estate as a defendant as a matter of law[.]” On May 8, the Magistrate reiter-
ated his intent to provide for summary judgment against the Estate. On May 17,
the Magistrate ordered “Plaintiff to respond to [the] motion for summary
judgment[.]” On May 22, Defendant advised that the Court lacked “subject-matter
jurisdiction” and renewed his request to “dismiss the Estate ... without further de-
lay.” On May 24, 2018, Plaintiff filed the Probate Docket showing closure. During
the January-23, 2019 conference, and in the courtroom minutes/minute order, Mag-
istrate Hegarty misrepresented the Court's jurisdiction to retain an action for sum-
mary judgment against, and to require Defendant to obtain licensed counsel for, the
Estate.

IV. CONCLUSION

The Recommendation of United States Magistrate Judge, ECF 156, is
void for lack of jurisdiction. Minute Order re: 156 Recommendation of United
States Magistrate Judge, ECF 157, and any order that would purport to accept the
recommendation, is moot. Consider the following:

Consequent to the closing of probate on May 2, 2018, when the Estate
became a legal nullity, this Court's duty to dismiss its actions against the Estate
was purely ministerial. Absent Plaintiff's reopening of probate, this Court lacked
jurisdiction to maintain any action against the Estate. This Court's seminal May-8,

2018 assertion that it had jurisdiction was a material misrepresentation, and it has —

15
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 16 of 20

no jurisdiction to dismiss an action it has maintained against the Estate illegally
and in violation of its jurisdictional limits.

In closing, the Court's decision in Bradley v. Fisher, 80 U.S. 335 (1871),
is noteworthy: “Where there is clearly no jurisdiction over the subject-matter any
authority exercised is a usurped authority, and for the exercise of such authority,
when the want of jurisdiction is known to the judge, no excuse is permissible.” Jd.,
at 351-52.

V. REQUESTS FOR RELIEF
(A) Request for Sua Sponte Relief from the District Judge

Defendant requests that the District Judge sua sponte bring a motion
before the Court to disqualify himself from this case as one need look no further
than the facts recounted in this Objection to recognize that the District Judge is au-
tomatically disqualified."

(B) Anticipated Requests for Relief in the District Court

Consequent to this Court's order, ECF 155, denying Defendant's re-
quest for orders necessary to a hearing, Defendant worked to complete a petition to

the appeals court. Defendant, who did not complete the research and writing of this

11 As the Ninth Circuit noted in Preston v. U.S., 923 F.2d 731 (9th Cir. 1991), “[s]ection
455(a) covers circumstances that appear to create a conflict of interest, whether or not
there is actual bias. Davis v. Xerox, 811 F.2d 1293, 1295 (9th Cir. 1987). Section 455(b)
covers situations in which an actual conflict of interest exists, even if there is no appear-
ance of one. Jd. Section 455(b) also describes situations that create an apparent conflict,
because it provides examples of situations in which a judge's ‘impartiality might reason-
ably be questioned' pursuant to section 455(a).” (citations omitted). Preston, 923 F.2d, at
734.

16
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 17 of 20

Objection until March 22, 2019, anticipates being out of the country on a planned
business trip during the weeks of April-1, April-8, and April-15, 2019. Defendant
therefore anticipates making the following motions for:

(i) additional time to research and write an objection, to include
Defendant's second-amended answer, to the Recommendation of
United States Magistrate Judge, ECF 159, or, in the alternative,

(ii) | atemporary stay in District Court proceedings.
(C) Anticipated Requests for Relief in the Tenth Circuit

Defendant anticipates submitting petitions to the appeals court for:

(i) writs of mandate to the trial court to disqualify both judicial offi-
cers and vacate the proceedings, or, in the alternative,

(11) a writ of mandate to the trial court to provide a reconstruction
and evidentiary hearing to try factual allegations including, but
not limited to, the period December 18, 2018 to January 23,
2019.

DATED this 22nd day of March, 2019.

Respectfully Submitted,
William J. Golz, Ph.D.
Defendant, Pro Se
29714 North 152nd Way

Scottsdale, Arizona 85262
Phone: (480) 816-5019

 

17
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 18 of 20

Exhibit A
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 19 of 20

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

 

Alfred A. Arraj

United States Courthouse
901 19% Street

Denver, Colorado 80294
www.cod.uscourts.gov

Jeffrey P. Colwell, Clerk , Phone: (303) 844-3433
February 13, 2019

Annette Golz_..

William J. Golz, Ph.D.
29714 N. 152" Way
Scottsdale, AZ 85262-6942

Re: Your letter of February 9, 2019
Dr. and Mrs. Golz:

| write in response to your request for a copy of the audio recording of the nine-minute status
conference hearing on January 23, 2019 in case 1:17-cv-01152. Unfortunately, we are not able
to provide an audio record of that hearing because it simply was not recorded. Our failure to
record that hearing was due to human error, not a mechanical failure. The recording equipment
was available, but it was erroneously not started by our courtroom personnel. Accordingly, no
audio recording exists.

| apologize for our mistake. Failure to record a court hearing is not regarded lightly in our office.
Our courtroom deputies are fully trained on the audio recording equipment’s operations and
understand the importance of preserving the record.

Additionally, | want to address the conversation referenced in your letter between AB Court
Reporting and a Court employee. As referenced in the courtroom minutes, docket entry #142,
there was courtroom discussion, direction from the bench, and mention of a forthcoming order
from the presiding judicial officer. Any determination or mention that “...nothing happened” from
my office was inaccurate and ill advised.

This matter has received my personal attention and we will continue to make efforts to avoid
further errors in the future. Thank you for bringing this matter to my attention.

Sincerely,

ffrey/P. Colwell
Clerk, United States District Court
Case 1:17-cv-01152-RBJ-MEH Document 163 Filed 03/22/19 USDC Colorado Page 20 of 20

CERTIFICATE OF SERVICE

 

I hereby certify that I will transmit the foregoing to AB Document Services for hand
delivery on March 22, 2019 to the Clerk of the Federal District Court for the District
of Colorado who will send notification of such filing to any party who has entered an

appearance in this matter to the email addresses on file with CM/ECF.

DATED this 22nd day of March, 2019.

v4

William J. Golz, Ph.D.
Defendant, Pro Se

 
